Citation Nr: 0335705	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected lumbosacral strain with 
degenerative disc disease.



REPRESENTATION

Appellant represented by:	Armed Forces Services Corp.





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1977 to 
September 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at Washington, DC in 
May 2003.

(The issue of an initial rating in excess of 10 percent for 
the service-connected lumbosacral strain with degenerative 
disc disease will be addressed in the REMAND portion of this 
document.)



FINDING OF FACT

The veteran's service-connected migraine headaches have been 
characterized by prostrating attacks occurring on an average 
of once a month over the last several months, since service, 
but have never been so completely prostrating and prolonged 
as to be productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability evaluation 
for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.124a, Diagnostic Code 8100 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a compensable 
disability evaluation for his headaches because he has 
frequent migraine headaches with occasional photophobia.

As noted hereinabove, the veteran was discharged from service 
in September 2000.  Historically, the veteran filed a claim 
of service connection for, inter alia, migraine headaches in 
February 2001.  

A careful review of the veteran's service medical records 
shows a well-documented history of migraine headaches.  For 
example, a September 1980 clinical record noted that the 
veteran had complained of headaches for the past three years 
with a current increase in frequency and intensity over the 
past 6 months.  The headaches were over the right eye and 
occurred about 2 times per week lasting usually until he went 
to sleep.  The headaches were exacerbated by head position.  
There was no aura or prodrome, but some photophobia.  There 
was no sinus tenderness.  The assessment was that of 
headaches and Fiorinal was prescribed.

The veteran's separation examination report from May 2000 
noted that the veteran's headaches were frequent and severe, 
focused on the right side of the head.  

The veteran was afforded a computerized tomography (CT) scan 
of the head in June 2000.  No intracranial abnormalities were 
demonstrated.  

The veteran was afforded a VA examination in May 2001.  The 
veteran reported that the pain was concentrated on the right 
side of his head, occurring two to three times per week, 
lasting about a half day each time.  He did not know what 
caused the headaches.  Treatment included Motrin 400 mg, 
which he took in increments until it went away; he would go 
up to 1600 mg with any one headache if he had to.

His functional ability during a flare-up was that he 
generally toughed it out.  Occasionally he would need a dark 
room and quiet.  When he did have the headache, he 
essentially lost one-half day because it did greatly increase 
his productivity, even if he was able to continue.  He took 
Elavil at one time for the headaches, but stopped because the 
side effects bothered him.

On physical examination, the examiner indicated that the 
veteran was neurologically intake and that reflexes were 
normal.  The diagnosis was that of migraine.  

Service connection for migraine headaches was initially 
granted in a May 2002 RO rating decision.  The RO assigned a 
noncompensable rating effective from October 1, 2000, the 
effective date of service connection, which was the day after 
separation from service.

The veteran disagreed with the initial noncompensable rating 
assigned and timely appealed that determination.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in May 2003.  The veteran 
reported that his headaches typically occurred in the early 
to mid afternoon.  When they get to a "medium grade", the 
veteran loaded up on Motrin and went to bed.  If he did not 
do that, they would progress and became very bad.  When he 
got a headache at work, he became unproductive.  The veteran 
also testified that he tried Imitrex for the headaches but 
that it was not effective.  

At his hearing, the veteran submitted a lay statement from a 
fellow worker and supervisor from 1996 to 2000, during active 
duty.  The memorandum indicated that the veteran often 
appeared to be in pain, from both back pain and headaches.  
The former supervisor recalled once walking into the 
veteran's office to find him lying on the floor with the 
lights off, trying to get some relief from his headache.  The 
veteran expressly waived RO review of the additional 
evidence.  

Also submitted with the waiver of RO review was a chart that 
the veteran had prepared indicating the dates on which he 
suffered from headaches, in some cases the duration and level 
of severity of the headaches.  The chart indicates that the 
veteran suffers from several headaches per month.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2003).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, as in this case, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, evaluations 
may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Presently, the veteran's migraine headaches are assigned a 
noncompensable rating pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A noncompensable disability evaluation 
is assigned for characteristic prostrating migraine attacks, 
which occur less frequently than one every two months.  A 10 
percent disability evaluation is assigned for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  For the next higher 30 
percent disability evaluation, there must be migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  For a 50 percent 
disability evaluation to be warranted, there must be 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).

Considering the evidence relating to the veteran's service- 
connected disability under the criteria for rating migraine 
headaches, the Board finds that the veteran's disability is 
more severe than was evaluated and that a 30 percent 
disability evaluation is warranted.  In granting the increase 
in the veteran's disability evaluation, the Board places 
significant probative value on the veteran's complaints and 
treatment during service.  Given the proximity of the 
veteran's claim and VA examination, the veteran's service 
medical records are probative as to the frequency and 
symptomatology of the veteran's headaches.  In this regard, 
the Board observes that the history as reported by the 
veteran at his VA examination is similar to the frequency and 
symptomatology shown in service.  The veteran's migraines 
were noted to be severe on his separation examination.  

Moreover, although the veteran is not competent to diagnose 
his disability, he is competent to report the frequency of 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As such, the Board finds that reasonable doubt should be 
resolved in the veteran's favor and concludes that the 
veteran's migraine headaches more closely approximate the 
criteria for a 30 percent disability rating.  These episodes 
of unproductivity at work, cessation of activity and the need 
to sleep in a dark quiet room appear to represent prostrating 
attacks, and the evidence suggests that they occur at least 
once per month over the last several months.  As such, the 
criteria for an initial 30 percent evaluation have been met 
in this case, and the consistency of the veteran's 
symptomatology indicates that no "staging" of this evaluation 
is warranted.  

However, although the Board finds that a 30 percent 
disability rating is warranted, the preponderance of the 
evidence is against a rating in excess of 30 percent, as the 
veteran has not demonstrated severe economic inadaptability.  
See 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In conclusion, the Board finds that the veteran is entitled 
to a disability evaluation of 30 percent for migraine 
headaches for the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required. 

The RO addressed this legislation with regard to the 
veteran's claims.  The veteran has been informed of what 
information was needed to support his claim in rating 
decisions, Statements of the Case, and letters sent to him by 
the RO as noted hereinabove.  Moreover, the veteran was 
afforded a personal hearing at which he testified as to the 
severity of the service-connected disability.  Most 
importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  



ORDER

A 30 percent disability evaluation for migraine headaches is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.


REMAND

In the May 2002 rating decision, the RO granted service 
connection for lumbosacral strain with degenerative disc 
disease and assigned an initial 10 percent rating, effective 
on October 1, 2000, the effective date of service connection.  
The veteran timely appealed the initial 10 percent rating 
assigned, asserting that his service-connected low back 
disability has always been more severe than is represented by 
the 10 percent rating currently assigned.  

The service medical records show extensive treatment for the 
veteran's low back disability.  Treatment records, radiology 
reports, and magnetic resonance imaging (MRI) scans note disc 
disease, left-sided radiculopathy, pain, and sciatic nerve 
impingement.

The veteran was afforded a VA examination in May 2001.  With 
regard to his back disability, the veteran reported that a 
1994 magnetic resonance imaging (MRI) noted what was 
consistent with a hemangioma in the spine, a little higher up 
in the back.

The veteran indicated that he experienced pain and stiffness 
with pain down the right buttock and back of right thigh, 
which came and went daily.  He also complained of pain in the 
vertebrae.  The veteran reported constant discomfort with 
flare-ups anywhere from mild to distressing, occurring daily, 
lasting from minutes to hours.  The flare-ups were 
questionable regarding what caused them.  The flare-ups were 
relieved with rest and reposition.  The flare-ups hindered 
his ability to do detailed work and fully participate in 
activities because of his inability to concentrate when he 
had pain.  He occasionally took Daypro for the pain.  He had 
physical therapy, but no surgeries.  The overall affect was 
that he could not run nor participate in sports.  He took a 
lot of Motrin for headaches which may also help his back as 
well.

On examination, his feet revealed no abnormal sign of weight 
bearing.  His posture was normal and his gait was normal.  
The veteran had no limitation of function in standing or 
walking.

The lumbar spine was normal in appearance.  There were no 
spasms, no tenderness or weakness.  Straight leg raise test 
was negative bilaterally.  The range of motion of the lumbar 
spine was limited by pain only.  Lumbar spine x-ray studies 
showed diskogenic disease at L5-S1 with spurs.

The diagnosis with regard to the veteran's claimed condition 
of tumor in the spine, hemangioma was that of "no 
pathology."  The examiner noted a documented history of a 
benign lesion.  

With regard to the claimed condition of a low back problem, 
the veteran did have decreased range of motion to extension.  
The x-ray did show disk disease of the lumbosacral spine at 
L5-S1 with spurs.  The diagnosis was that of lumbosacral 
strain, chronic with degenerative diskogenic disease at L5-
S1.

The examiner noted that the veteran was unable to concentrate 
due to his low back pain.

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA 
duty to assist includes the conduct of VA examination where 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. 
App. 589, 595 (1991).

Because the way in which the veteran's disabilities were 
rated contemplates problem with movement, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

The examiner in May 2001 indicated that the veteran's low 
back disability caused limitation of motion due to pain, but 
did not comment fully on additional functional limitation due 
to pain on flare-ups, or how much pain the veteran 
experienced.  In addition, the examiner did not comment on 
the veteran's complaints of sciatic pain or reports of 
radiculopathy in service.  Because of the closeness in 
proximity to the veteran's separation from service and the 
filing of his claim of service connection, the examiner 
should afford significant weight to the numerous treatment 
records in service.

Moreover, the RO rated the veteran's low back disability 
under Diagnostic Code 5295 for lumbosacral strain and did not 
consider rating the disability under Diagnostic Code 5293 for 
intervertebral disc syndrome.  In other words, in rating the 
veteran's low back disability, it does not appear that the RO 
considered the veteran's disc symptomatology.  

In this regard, the Board notes that the criteria for rating 
intervertebral disc syndrome changed during the pendency of 
this appeal.  The effective date of the change was September 
23, 2002.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the Court held, in pertinent part, that where the law or 
regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  However, in this regard, the Board points out 
that if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), the 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

The veteran also testified at his personal hearing before the 
undersigned Veterans Law Judge in May 2003 that he had three 
separate disabilities associated with his back, two on the 
left side and one in the center.  The veteran noted 
lumbosacral strain, muscular around his hip area, hemangioma 
related to the L2 vertebral body, and disc problem at L5-S1 
causing pain down his left side, at times down to his knee.  
The veteran testified that doctors had told him the between 
the retrolisthesis and the hemangioma, they did not want him 
to be doing contact things and jogging.  He had restrictions.  
However, the veteran did explain that the pain was mainly 
caused by the sciatic problem

The veteran submitted a memorandum from a former worker and 
supervisor from 1996 to 2000 regarding his back pain.  The 
supervisor noted that the veteran often appeared to be in 
pain.  He would notice the veteran grimace as he made slight 
movements or when turning his torso while teaching.  The 
supervisor noted that the veteran needed to take more 
preparation time when it came to the physical tasks of 
setting up classrooms  - configuring tables and work-group 
space, getting computers set up, preparing information on 
white boards, and laying out student textbooks and materials.  
During the teaching itself, the veteran was physically 
challenged as most instruction blocks required several hours 
of standing, with only a 10-minute break per hour.  He tended 
to sit more than anyone else while teaching.  During those 
periods there was usually a requirement to consistently move 
heavy white board panels and to manipulate flip chart pages 
and the easels they sat on which added to physical stress.  

Although the veteran submitted a waiver of RO consideration 
of this evidence, the RO should now consider such evidence on 
remand.  

Finally, the Board notes that according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 10 
percent rating for the service-connected lumbosacral strain 
with degenerative disc disease effective as of the effective 
date of service connection.  As such, the RO apparently did 
not find that staged ratings were warranted.  However, when 
the RO considers the veteran's claim, the actual issue in 
appellate status is as shown on the front page of this 
remand, the RO should consider staged ratings.

The Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal.  More specifically, the 
Board noted that there had been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  Thus, this case must also 
be remanded so the RO can review the additional evidence.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected low back 
disability since service, which have not 
previously been identified or obtained.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
veteran, that are not currently in the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected low back disability.  
If possible, the veteran should be 
examined while he is experiencing an 
"acute exacerbation" of his low back 
symptoms.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiners prior to the examinations.  The 
neurological examiner should determine if 
the veteran's low back disability is 
productive of sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk; or other 
neurological findings.  The neurological 
examiner should indicate if any positive 
neurological findings are due to the 
veteran's service-connected low back 
disability and comment on the number of 
incapacitating episodes the veteran 
experiences monthly.  The orthopedic 
examiner should determine if the veteran 
exhibits muscle spasms; loss of lateral 
spine motion, unilateral, while in the 
standing position; listing of the whole 
spine to the opposite side; or positive 
Goldthwait's sign.  The orthopedic 
examiner should also perform range of 
motion testing.  In the description of 
the results of this testing, the 
orthopedic examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of 
motion.  The orthopedic examiner should 
indicate if the veteran's limitation of 
motion is slight, moderate, or severe.  
The orthopedic examiner should also be 
asked to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims, with consideration of the Court's 
directives in DeLuca.  The RO in this 
regard must ensure that all notification 
and development action required by the 
VCAA, DAV and PVA is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



